  4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 1 of 9 - Page ID # 35




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MANUEL A. CABALLERO-ZUNIGA,

                    Plaintiff,                              4:20CV3025

       vs.
                                                MEMORANDUM AND ORDER
SARPY COUNTY DISTRICT COURT,
STEFANIE MARTINEZ, Honorable;
SCOTT EARL, County Attorney; and
LEE POLIKOV, District Attorney;

                    Defendants.


      Plaintiff is currently incarcerated at the Nebraska State Penitentiary1, but he
brings this 42 U.S.C. § 1983 action because of events that occurred when he was
serving time for a prior conviction in the Sarpy County Jail and the Nebraska
Department of Corrections. The court has granted Plaintiff permission to proceed in
forma pauperis (Filing 8), and the court now conducts an initial review of the
Complaint (Filing 1) to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e) and 1915A.

                        I. SUMMARY OF COMPLAINT

       Plaintiff sues the Sarpy County, Nebraska, District Court; one of its judges,
Stefanie Martinez; and two county attorneys, Scott Earl and Lee Polikov, claiming
that he was held in prison for 28 days beyond his release date. Plaintiff alleges that
during a December 4, 2018, Sarpy County District Court sentencing hearing before
Judge Martinez, the Judge and County Attorney Scott Earl agreed to give Plaintiff
only one day of time served when he had actually served five months in the county

      1
         The Nebraska Department of Correctional Services inmate database
indicates that Plaintiff is now serving a 4- to 6-year sentence for burglary.
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 2 of 9 - Page ID # 36




jail. When Plaintiff pointed out their error, they agreed to correct it after the hearing.
When Plaintiff failed to hear an update from the court, he directed his attorney to
investigate. Plaintiff was allegedly released from prison on February 26, 2019, when,
in his view, he was supposed to have been released on January 29, 2019. Plaintiff
requests $1 million in damages.

       The Nebraska Judicial Branch computerized record-keeping system known as
“Justice” indicates that on December 4, 2018, Plaintiff was sentenced in Sarpy
County District Court Case No. CR 18-328 to 12 months in prison on Count 1,
Attempted Burglary, a Class IIIA felony, and 6 months on Count 2, Possession of
Burglar’s Tools, a Class IV felony, to be served concurrently. Plaintiff was ordered
to serve a minimum of 180 days, minus credit for time served. The records indicate
that Plaintiff was given credit for 126 days served.2

                   II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of


      2
         This court is entitled to take judicial notice of public records. Levy v. Ohl,
477 F.3d 988, 991 (8th Cir. 2007) (court may take judicial notice of public records);
Stutzka v. McCarville, 420 F.3d 757, 761 n.2 (8th Cir. 2005) (court “may take
judicial notice of judicial opinions and public records”). In Nebraska, court records
are public records. Neb. Op. Att’y Gen. No. 97055, 1997 WL 643407, at *3 (Oct.
16, 1997) (“records of the court . . . are subject to the Public Records Statutes”);
Neb. Rev. Stat. § 84-712.01(1) (Westlaw 2020) (defining public records as “all
records and documents . . . belonging to this state . . . or any agency, branch,
department, board, bureau, commission, council, subunit, or committee of any of the
foregoing”); Neb. Ct. R. § 1-809(A) (Westlaw 2020) (“Electronic court records and
information accessed at courthouse public access terminals will be available for
public access in the courthouse during regular office hours.”).

                                            2
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 3 of 9 - Page ID # 37




it that states a frivolous or malicious claim, that fails to state a claim upon which
relief may be granted, or that seeks monetary relief from a defendant who is immune
from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

A. Proper Defendants

      1. Policy/Custom

        Plaintiff sues a court, a judge, and two county attorneys. Because he does not
indicate the capacity in which these Defendants are sued, the court must assume they
are sued in their official capacities. Johnson v. Outboard Marine Corp., 172 F.3d
531, 535 (8th Cir. 1999) (“Because section 1983 liability exposes public servants to
civil liability and damages, we have held that only an express statement that they are
being sued in their individual capacity will suffice to give proper notice to the
defendants. Absent such an express statement, the suit is construed as being against
                                           3
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 4 of 9 - Page ID # 38




the defendants in their official capacity. A suit against a public employee in his or
her official capacity is merely a suit against the public employer.” (internal citations
omitted)).

       Plaintiff’s claims against the Defendant judge and county attorneys in their
official capacities are actually claims against Sarpy County itself. Elder-Keep v.
Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (“A suit against a public official in his
official capacity is actually a suit against the entity for which the official is an
agent.”); Parrish v. Luckie, 963 F.2d 201, 203 n.1 (8th Cir. 1992) (“Suits against
persons in their official capacity are just another method of filing suit against the
entity. A plaintiff seeking damages in an official-capacity suit is seeking a judgment
against the entity.” (citation omitted)).

       In Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme
Court held that a municipality (or other local government unit) can be liable under
42 U.S.C. § 1983 if an “action pursuant to official municipal policy of some nature
caused a constitutional tort.” Id. at 691. To prevail on a claim alleged against the
county, Plaintiff must show that the constitutional violation resulted from (1) an
official “policy,” (2) an unofficial “custom,” or (3) a deliberately indifferent failure
to train or supervise. Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir.
2016).

       “Official policy involves ‘a deliberate choice to follow a course of action . . .
made from among various alternatives’ by an official who has the final authority to
establish governmental policy.” Jane Doe A By & Through Jane Doe B v. Special
Sch. Dist. of St. Louis Cty., 901 F.2d 642, 645 (8th Cir. 1990) (quoting Pembaur v.
City of Cincinnati, 475 U.S. 469, 483 (1986)).

      Alternatively, a plaintiff may establish municipal liability through an
      unofficial custom of the municipality by demonstrating “(1) the
      existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

                                           4
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 5 of 9 - Page ID # 39




       (2) deliberate indifference to or tacit authorization of such conduct by
       the governmental entity’s policymaking officials after notice to the
       officials of that misconduct; and (3) that plaintiff was injured by acts
       pursuant to the governmental entity’s custom, i.e., that the custom was
       a moving force behind the constitutional violation.”

Malone v. Hinman, 847 F.3d 949, 955 (8th Cir. 2017) (quoting Corwin, 829 F.3d at
699-700). A municipal-liability claim based on a theory of inadequate training or
supervision is simply an extension of a claim based on a “policy” or “custom” theory
of municipal liability. Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018).

       Here, Plaintiff’s allegations against Judge Stefanie Martinez and County
Attorneys Scott Earl and Lee Polikov in their official capacities—which are in reality
a claim against Sarpy County—fail to state a claim upon which relief can be granted
because he does not allege that a policy or custom of a government entity caused the
violation of his constitutional rights.

       2. Immunity

      Even if Plaintiff had sued Defendants Judge Martinez and County Attorneys
Earl and Polikov in their individual capacities, they would be immune from suit.

              a. Judge Martinez

        A judge is immune from suit, including suits brought under 42 U.S.C. § 1983,
to recover for alleged deprivation of civil rights, in all but two narrow sets of
circumstances. Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018); Schottel
v. Young, 687 F.3d 370, 373 (8th Cir. 2012). “First, a judge is not immune from
liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.
Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Woodworth, 891 F.3d at 1090-91 (quoting
Schottel, 687 F.3d at 373). An act is judicial if “it is one normally performed by a
judge and if the complaining party is dealing with the judge in his judicial capacity.”
                                              5
  4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 6 of 9 - Page ID # 40




Id. (internal citations omitted). Absolute judicial immunity is not overcome by
allegations of bad faith or malice. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump
v. Sparkman, 435 U.S. 349, 356-57 (1978).

      Here, Plaintiff alleges that Judge Martinez erroneously calculated Plaintiff’s
sentence—an act which was taken in the Judge’s judicial capacity and is normally
performed by a judge. Therefore, Defendant Martinez is immune from Plaintiff’s
claims.

             b. County Attorneys

       Likewise, Defendant County Attorneys Earl and Polikov are absolutely
immune from suit under section 1983 for their actions in prosecuting Plaintiff.
Imbler v. Pachtman, 424 U.S. 409, 427, 430-31 (1976) (establishing absolute
immunity of prosecutor from 42 U.S.C. § 1983 civil suit “in initiating a prosecution
and in presenting the State’s case”; such immunity extends to all acts that are
“intimately associated with the judicial phase of the criminal process”); see also
Buckley v. Fitzsimmons, 509 U.S. 259, 271 (1993) (prosecutor acting as advocate for
state in criminal prosecution is entitled to absolute immunity); Brodnicki v. City of
Omaha, 75 F.3d 1261 (8th Cir. 1996) (county prosecutors entitled to absolute
immunity from suit).

      3. Sarpy County District Court; Not a “Person” Under Section 1983

      Finally, Defendant Sarpy County District Court is not an entity that can be
sued under section 1983. Harris v. Missouri Court of Appeals, W. Dist., 787 F.2d
427, 429 (8th Cir. 1986) (“A court is not a ‘person’ within the meaning of the Civil
Rights Act.”); Lander v. Slay, No. 4:15-CV-824, 2015 WL 4601154, at *2 (E.D. Mo.
July 20, 2015) (pro se § 1983 action dismissed against city court because court is not
suable entity under § 1983 (citing cases)); Yisra-El v. City of Ferguson Mun. Court,
No. 411CV881RWS, 2011 WL 2020832, at *2 (E.D. Mo. May 24, 2011) (Plaintiffs’
claims against city municipal court were legally frivolous because courts are not
“persons” within meaning of § 1983).
                                          6
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 7 of 9 - Page ID # 41




B. Due Process Claim

       As to the substance of Plaintiff’s claim, it is clear that Plaintiff does have a
protected liberty interest in being free from wrongful incarceration. Davis v. Hall,
375 F.3d 703, 717 (8th Cir. 2004) (recognizing section 1983 claim when former
prisoner alleged that he continued to be incarcerated after he was ordered to be
released, which violated his right to liberty protected by the Fourteenth
Amendment’s guarantee of substantive due process of law). However, prolonged
detention will not constitute a Fourteenth Amendment violation unless the
defendants were personally involved in the constitutional violation and they had the
requisite state of mind—that is, they were “personally involved in, or directly
responsible for, [Plaintiff’s] prolonged incarceration” and they were “deliberately
indifferent to [the Plaintiff’s] plight.” Dahl v. Weber, 580 F.3d 730, 733 (8th Cir.
2009). Such deliberate indifference might be established through proof of the length
of the plaintiff’s wrongful incarceration, the nature and frequency of his protests, the
defendants’ knowledge of the plaintiff’s judgment and sentencing order, and
whether the defendants ignored or reprimanded the plaintiff when he attempted to
make the defendants aware of his situation. Davis, 375 F.3d at 718-19.

      While the nature of Plaintiff’s allegations make it unlikely he can name a
defendant who can properly be sued under section 1983 and who was personally
involved in, and responsible for, Plaintiff’s allegedly prolonged incarceration, I shall
grant Plaintiff leave to file an amended complaint to name such a defendant.

                                IV. CONCLUSION

      While Plaintiff’s claims against the named Defendants may not proceed for
the reasons discussed above, Plaintiff may file an amended complaint asserting a
Fourteenth Amendment substantive due process claim against defendants who were
personally involved in improperly prolonging Plaintiff’s incarceration and were
deliberately indifferent to Plaintiff’s right to be released. Failure to file an amended

                                           7
   4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 8 of 9 - Page ID # 42




complaint within the time specified by the court will result in the court dismissing
this action without further notice to Plaintiff.

      IT IS THEREFORE ORDERED:

       1.     Defendants Judge Stefanie Martinez and County Attorneys Scott Earl
and Lee Polikov in their official capacities are dismissed from this action for failure
to state a claim upon which relief can be granted. Defendant Sarpy County District
Court is dismissed from this action for failure to state a claim upon which relief can
be granted because such Defendant is not an entity that can be sued under 42 U.S.C.
§ 1983.

        2.     Plaintiff shall have 30 days from the date of this Memorandum and
Order to file an amended complaint that sets forth a viable claim against a proper
defendant who was personally involved in improperly prolonging Plaintiff’s
incarceration and who was deliberately indifferent to such incarceration. If Plaintiff
fails to file an amended complaint, or the court finds that the amended complaint is
insufficient, this matter will be dismissed without further notice for failure to state a
claim upon which relief may be granted. In his amended complaint, Plaintiff must
identify each defendant by name and set forth all of Plaintiff’s claims (and any
supporting factual allegations) against that defendant. Plaintiff should be mindful to
explain in his amended complaint what each defendant did to him, when the
defendant did it, and how the defendant’s actions harmed him.

       3.    In the event Plaintiff files an amended complaint, Plaintiff shall restate
the allegations of his original Complaint (Filing 1) and any new allegations. Failure
to consolidate all claims into one document may result in the abandonment of
claims. Plaintiff is warned that an amended complaint will supersede, not
supplement, his prior pleadings.




                                           8
  4:20-cv-03025-RGK-PRSE Doc # 9 Filed: 10/06/20 Page 9 of 9 - Page ID # 43




      4.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. '' 1915(e) and 1915A in the event he files an amended
complaint.

     5.   The Clerk of the Court is directed to set the following pro se case
management deadline: November 5, 2020—amended complaint due.

      DATED this 6th day of October, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        9
